DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al, US Patent 6,759,283 (newly submitted).

Regarding claim 1, Yasuda teaches a transistor, comprising: a substrate comprising a channel structure 4a; a first semiconductor structure 4b above the channel structure substrate; a second semiconductor structure 4b above the channel structure substrate; a source contact 5b comprising a first metal structure that contacts a plurality of surfaces of the first semiconductor structure (top and sidewall sides); a drain contact 5a comprising a second metal structure that contacts a plurality of surfaces of top and sidewall sides); and a gate contact 2a below a back side of the substrate (figure 6D).

Regarding claim 4, Yasuda teaches the first metal structure 5b and the second metal structure 5a contact the substrate 4a and a passivation layer 7 (figure 6D).

Regarding claim 5, Yasuda teaches the first semiconductor structure and the
second semiconductor structure contact the substrate and a passivation layer (figure 6D).

Regarding claims 6 and 7, Yasuda teach a contact length of the source contact (which is defined as the length of 5b touching layer 3) is greater than a transfer length (which is defined as the length of 5b touching 4b) associated with the source contact and a contact length (which is defined as the length of 5a touching layer 3) of the drain contact is greater than a transfer length (which is defined as the length of 5a touching layer 34) associated with the drain contact (figure 6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda as applied to claim 1 above, and further in view of Chen et al, US Patent Application Publication 2012/0326126 (as cited in previous Office Action).

Regarding claim 2, while Yasuda teaches a layer 3 below the substrate (Figure 6), Yasuda fails to teach the layer is an oxide layer.

Chen teaches the layer is an oxide layer [0072] because oxide is one of several conventional materials that are commonly used in the art for forming a gate insulating layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with that of Yasuda because silicon dioxide is another alternative and generally known material that are commonly used in the art for forming a gate insulating layer.

Regarding claim 3, Yasuda in view of Chen teaches the gate contact 2a (Yasuda) is below the oxide layer (layer 3 of Yasuda being made of oxide material of Chen).

Response to Arguments


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899